                                          Entered on Docket
                                          May 03, 2019
                                          EDWARD J. EMMONS, CLERK
                                          U.S. BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF CALIFORNIA




                                       Signed and Filed: May 2, 2019




                                       __________________________________________
                                       HANNAH L. BLUMENSTIEL
                                       U.S. Bankruptcy Judge




Case: 13-31608   Doc# 164   Filed: 05/02/19   Entered: 05/03/19 08:15:08    Page 1 of 1
